       Case 1:18-cr-00006-DAD Document 24 Filed 10/23/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   PEGGY SASSO, #228906
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     WILLIAM RALPH WILSON
 7
 8                           IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                          Case No. 1:18-cr-00006-DAD
12                                Plaintiff,
                                                        STIPULATION TO CONTINUE STATUS
13                          v.                          CONFERENCE; ORDER
14   WILLIAM RALPH WILSON,                              Date: January 20, 2021
                                                        Time: 2:00 p.m.
15                                Defendant.
16
17   IT IS HEREBY STIPULATED by and between the parties hereto through their respective
18   counsel, that the status conference scheduled for November 4, 2020, at 2:00 p.m. be continued to
19   January 20, 2021, at 2:00 p.m. to allow for further defense investigation and discussion
20   between the parties. Because this case involves a pending supervised release petition, no
21   exclusion of time is necessary.
22                                               Respectfully submitted,
23                                               McGREGOR W. SCOTT
                                                 United States Attorney
24
25   DATED: October 23, 2020               By:    s/ Justin J. Gilio
                                                 Justin J. Gilio
26                                               Assistant United States Attorney
                                                 Attorney for Plaintiff
27
28
       Case 1:18-cr-00006-DAD Document 24 Filed 10/23/20 Page 2 of 2


 1
 2                                                              HEATHER E. WILLIAMS
                                                                Federal Defender
 3
 4   DATED: October 23, 2020                              By:   s/ Peggy Sasso
                                                                Peggy Sasso
 5                                                              Assistant Federal Defender
                                                                Attorney for Defendant
 6                                                              William Ralph Wilson

 7
 8                                                              ORDER

 9            IT IS SO ORDERED that the status conference currently scheduled for November 4,

10   2020, at 2:00 p.m. be continued to January 20, 2021, at 2:00 p.m. before Magistrate Judge

11   Stanley A. Boone.

12
13   IT IS SO ORDERED.

14
         Dated:         October 23, 2020                                  /s/ Barbara   A. McAuliffe   _
15                                                                  UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
      Wilson: Stipulation to Continue Status Conference           -2-
